


110 HRES 505 EH: Recognizing the innumerable contributions of

U.S. House of Representatives
2007-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 505
		In the House of Representatives, U.
		  S.,
		
			June 25, 2007
		
		RESOLUTION
		Recognizing the innumerable contributions of
		  the recreational boating community and the boating industry to the continuing
		  prosperity and affluence of the United States.
	
	
		Whereas the boating community in the United States
			 includes over 73,000,000 individuals, generates more than $39,000,000,000
			 annually in the United States economy, and provides jobs for 380,000 citizens
			 of the United States;
		Whereas boaters often serve as stewards of the marine
			 environment of the United States, educating future generations of the value of
			 these resources, and preserving such resources for such generations’
			 enjoyment;
		Whereas there are approximately 1,400 active boat builders
			 in the United States, using materials and services contributed from all 50
			 States;
		Whereas boating, as an activity, provides opportunities
			 for families to be together, appeals to all age groups, and has a beneficial
			 effect on the physical fitness and scholastic performance of those who
			 participate; and
		Whereas, July 1, 2007, would be an appropriate day to
			 establish as National Boating Day: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the recreational
			 boating community and the boating industry of the United States should be
			 commended for their innumerable contributions to the economy of the United
			 States, the well-being of United States citizens, and responsible environmental
			 stewardship of the marine resources of the United States; and
			(2)the President
			 should issue a proclamation calling on the people of the United States to
			 observe National Boating Day with appropriate programs and activities.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
